OPINION — AG — ** HOMESTEAD EXEMPTION — ADDITIONAL EXEMPTIONS ** HOUSE BILL NO. 1658, NOW CODIFIED AS 68 O.S. 2407.1 [68-2407.1] IS CONSTITUTIONAL AS IT RELATES TO HOMESTEAD EXEMPTIONS. ARTICLE XIIA, SECTION 2 DOES `NOT' PREVENT THE LEGISLATURE FROM REMOVING ALL OR PART OF THE PRESENT HOMESTEAD EXEMPTION, INCLUDING 68 O.S. 2407.1 [68-2407.1] IN ACCORDANCE WITH THE TIME LIMITATIONS AS SET FORTH IN ARTICLE XIIA, SECTION 2 (AD VALOREM TAXATION, REAL PROPERTY, JOINT OWNERS, JOINT TENANCY) CITE: ARTICLE XIIA, SECTION 1 (DONALD B. NEVARD)